DETAILED ACTION
Claims 1-14,16-21,23,25-28 and 30-34 were subject to restriction requirement mailed on 03/29/2022.
Applicant filed a response, and elected Group I, claims 1-14,16-21,23,25-28 and 30-34, and amended claims 25-28 and 30-34 to now belong to Group I, without traverse on 05/06/2022.
Claims 1-14,16-21,23,25-28 and 30-34 are pending.
Claims 1-14,16-21,23,25-28 and 30-34 are rejected.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, 16-21, 23, 25-28 and 30-34 in the reply filed on 05/06/2022 is acknowledged.
Election was made without traverse in the reply filed on 05/06/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/EP2018/082904, filed 11/28/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (DE10 2017 128 626.8, filed 12/01/2017) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claims 1, 3 and 27 are objected to because of the following informalities:  
Claim 1, line 1, amend “the synthesis” to “a synthesis”.
Claim 1, line 12, recites a phrase “the granular material”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the refractory calcium zirconate-containing granular material”.
Claim 1, each of line 13, line 15 and line 16, recites a phrase “the mixture that is produced”. To ensure clarify clarity, it is suggested to amend the phrase to “the mixture that is produced from step a)”.
Claim 1, line 16, recites a phrase “the dry mass”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “a dry mass”.
Claim 3, line 2, recites a phrase “a calcium zirconate-containing material”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the refractory oxide-ceramic, calcium zirconate-containing material”.
Claim 8, line 2, amend “the raw material components” to “the at least one mealy Ca raw material component and the at least one mealy ZrO2 raw material component”.
Claim 27, line 3, recites a phrase “the at least one refractory pre-synthesized calcium zirconate-containing granular material”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the at least one pre-synthesized calcium zirconate-containing granular material”.
Claim 28, line 9, amend “at least one meal Ca raw material component and at least” to “the at least one meal Ca raw material component and the at least”.
Claim 30, line 2, amend “of pre-synthesized” to “of the at least one pre-synthesized”.
Claim 30, line 3, amend “materials” to “material”.
Claim 30, line 3, amend “at least one meal Ca raw material component and at least” to  “the at least one meal Ca raw material component and the at least”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-21, 23, 25-28 and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, each of line 2 and line 4, recite a phrase “in particular”. The phrase “in particular” makes it unclear whether the respective limitation is required or optional. The examiner interprets that the respective limitation is required. If the interpretation is accurate, it is suggested to delete the phrase in both recitations. 

Claim 1, line 3-4, recites a phrase “preferably mechanically comminuted”. It is unclear whether this phrase is required or not in the scope of the claim. The examiner interprets that the phrase is not required in the scope of the claim. 
Claim 1, line 9, recites a phrase “preferably drying the green shaped body”. It is unclear whether this phrase is required or merely exemplary (i.e., not required) in the scope of the claim due to “preferably”. The examiner interprets that the phrase is not required in the scope of the claim. 

Claim 1, line 11, recites a phrase “preferably mechanically comminuted, in particular crushed, or ground, or crushed and ground”. It is unclear whether this phrase is required or optional in the scope of the claim due to “preferably”. The examiner interprets that the phrase is optional in the scope of the claim. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1, line 11, recites the broad recitation mechanical comminution, and the claim, also recites crushing, or grinding, or crushing and grinding which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1, line 15, recites the broad recitation > 5 to 10 wt.%, and the claim 1, lines 15-16, also recites preferably 7 to 8 wt%, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding dependent claims 2-14,16-21,23,25-28 and 30-34, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2, line 2, recites the broad recitation 1.5:1 to 1:6, and the claim 1, line 2, also recites preferably 1:1, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3, line 3, recites the broad recitation a content of at least 98 wt%, and the claim, also recites preferably at least 99 wt%, CaZrO3, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 4, recites a limitation “wherein a phase-pure calcium zirconate-containing material is produced”. It is unclear from which step of claim 1 a phase-pure calcium zirconate-containing material is produced. The examiner interprets that a phase-pure calcium zirconate-containing material is produced after step d). The Interpretation is speculative. Clarification is requested.

Claim 1, line 11, recites a phrase “preferably monoclinic”. It is unclear whether this phrase is required or optional in the scope of the claim due to “preferably”. The examiner interprets that the phrase is optional in the scope of the claim. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8, line 2, recites the broad recitation a purity of 96 wt%, and the claim, also recites preferably of at least 99 wt%, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9, line 2, recites the broad recitation ≤200µm, and the claim, also recites preferably ≤50µm, particularly preferably between 200 nm and 10 µm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9, lines 4-5, recites the broad recitation 500 nm to 5 µm, and the claim, also recites preferably 0.8 to 1 µm, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Further, claim 9 recites, “particularly preferably between 200 nm and 10 m, according to DIN EN 725-5:2007 or an average grain diameter of the mealy Ca raw material component is 500 nm to 5 m” (emphasis added). It is unclear if both the grain size of “between 200 nm and 10 m” and “an average grain diameter of the mealy Ca raw material component is 500 nm to 5 m” are merely particularly preferred embodiments (i.e., optional), the grain size of “between 200 nm and 10 m” is merely a particularly preferred embodiment (i.e., optional) and “an average grain diameter of the mealy Ca raw material component is 500 nm to 5 m” is required, or are both required.  The examiner interprets that both the grain size of “between 200 nm and 10 m” and “an average grain diameter of the mealy Ca raw material component is 500 nm to 5 m” are particularly preferred embodiments, i.e., optional and not required. Clarification is requested.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10, line 2, recites the broad recitation ≤200µm, and the claim, also recites preferably ≤150µm, particularly preferably between 200 nm and 10 µm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10, line 5, recites the broad recitation 500 nm to 5 µm, and the claim, also recites preferably 0.7 to 1 µm, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Further, claim 10 recites, “particularly preferably between 200 nm and 10 µm, according to DIN EN 725-5:2007 or an average grain diameter of the mealy ZrO2 raw material component is 500 nm to 5 µm” (emphasis added). It is unclear if both the grain size of “between 200 nm and 10 m” and “an average grain diameter of the mealy ZrO2 raw material component is 500 nm to 5 m” are merely particularly preferred embodiments (i.e., optional), the grain size of “between 200 nm and 10 m” is merely a particularly preferred embodiment (i.e., optional) and “an average grain diameter of the mealy ZrO2 raw material component is 500 nm to 5 m” is required, or are both required.  The examiner interprets that both the grain size of “between 200 nm and 10 m” and “an average grain diameter of the mealy ZrO2 raw material component is 500 nm to 5 m” are particularly preferred embodiments, i.e., optional and not required. Clarification is requested.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11, line 2, recites 30 to 150 N/mm2, and the claim, also recites preferably 50 to 80 N/mm2, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14, line 3, recites 2.0 to 3.0 g/cm3, and the claim, also recites preferably 2.1 to 2.5 g/cm3, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14, line 5, recites 30 to 60 vol%, and the claim, also recites preferably 40 to 50 vol%, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16, line 2, recites between 0 and 2 wt%, and the claim, also recites preferably 0 and 0.5 wt%, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17, lines 2-3, recites 1200 to 1800°C, and the claim, also recites preferably 1400 to 1650°C, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17, line 3, recites 2 to 10 h, and the claim, also recites preferably 4 to 6 h, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18, lines 2-3, recites 400 to 1000°C, and the claim, also recites preferably 550 to 900°C, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18, line 3, recites 1 to 3 h, and the claim, also recites preferably 1.5 to 2.5 h, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19, line 2, recites 1 to 10 K/min, and the claim, also recites preferably 2 to 5 K/min, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21, line 3, recites 5 to 50 vol%, and the claim, also recites preferably 8 to 40 vol%, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21, line 5, recites 2.50 to 4.50 g/cm3, and the claim, also recites preferably 2.60 to 4.30 g/cm3, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23, line 4, recites 4.40 to 4.70 g/cm3, and the claim, also recites preferably 4.65 to 4.70 g/cm3, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23, line 6, recites 5 to 50 vol%, and the claim, also recites preferably 10 to 40 vol%, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23, line 7, recites 0.5 to 2 µm, and the claim, also recites preferably 0.8 to 1.2 µm, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Further, claim 23 recites, “preferably 10 to 40 vol% or having an average pore diameter (d50) according to DIN 66133:1993 of 0.5 to 2 m, preferably 0.8 to 1.2 m” (emphasis added).  It is unclear if both the “10 to 40 vol %” and the “average pore diameter according to DIN 66133:1993 of 0.5 to 2 m” are merely preferred embodiments (i.e., optional), the “10 to 40 vol %” is preferred embodiment (i.e., optional) and the “average pore diameter according to DIN 66133:1993 of 0.5 to 2 m” is required, or both of the embodiments are required.  The examiner interprets that “the “10 to 40 vol %” and the “average pore diameter according to DIN 66133:1993 of 0.5 to 2 m” are preferred embodiments, i.e., optional and not required.  Clarification is requested.

Claim 25, line 6, recites a phrase “preferably mechanically comminuted”. It is unclear if mechanically comminuted is required in the scope of the claim or is only exemplary (i.e. not required), due to the word “preferably”. The examiner interprets that mechanically comminuted is not required in the scope of the claim. Interpretation is speculative. Clarification is requested. 

Claim 27, line 6, recites a phrase “if applicable, at least one of the following components”. It is unclear if mechanically comminuted is required in the scope of the claim or is only optional (i.e. not required), due to “if applicable”. The examiner interprets that mechanically comminuted is not required in the scope of the claim. Interpretation is speculative. Clarification is requested. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28, line 4, recites 10-90 wt%, and the claim, also recites preferably 80-90 wt%, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 28, line 7, recites a phrase “preferably in an amount of 0 to 30 wt%, preferably 10 to 20 wt%”. It is unclear if the recited amount is required in the scope of the claim or is only optional (i.e. not required), due to the word “preferably”. The examiner interprets that the recited amount is not required in the scope of the claim. Interpretation is speculative. Clarification is requested. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28, line 7, recites 0 to 30 wt%, and the claim, also recites preferably 10 to 20 wt%, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 28, line 10, recites a phrase “preferably contained in the dry material mixture in a molar ratio …”. It is unclear if the recited molar ratio is required in the scope of the claim or is only optional (i.e. not required), due to the word “preferably”. The examiner interprets that the recited molar ratio is not required in the scope of the claim. Interpretation is speculative. Clarification is requested. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28, line 11, recites 1.5:1 to 1:1.6, and the claim, also recites preferably 1:1, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 34, lines 3-4, recites a phrase “preferably of a working casing or a safety casing, of a coal gasification plant or the product is a heat protection tile in gas turbines or an inlay in a slide plate or a crucible for nonferrous metals”. It is unclear if the recited of a working casing or a safety casing, of a coal gasification plant or the product is a heat protection tile in gas turbines or an inlay in a slide plate or a crucible for nonferrous metals are required in the scope of the claim or are only optional (i.e. not required), due to the word “preferably”. The examiner interprets that the recited of a working casing or a safety casing, of a coal gasification plant or the product is a heat protection tile in gas turbines or an inlay in a slide plate or a crucible for nonferrous metals are not required in the scope of the claim. Interpretation is speculative. Clarification is requested. 

Claim 34, lines 4-5, recites a phrase “in particular for titanium casting or titanium alloys or for nickel-based alloys”. It is unclear if the recited at least one Ca raw material component and at least one ZrO2 raw material components are required in the scope of the claim or are only exemplary (i.e. not required), due to “in particular”. The examiner interprets that for titanium casting or titanium alloys or for nickel-based alloys is not required in the scope of the claim. Interpretation is speculative. Clarification is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-7, 9-10, 12-13, 17, 19, 25-28, 30-32 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Christos et al., WO 2013124183 A2 (Christos) (of the same family with WO 2013124183 A3 provided in IDS received on 05/27/2020) in view of Luo et al., CN102001705 A (Luo) (provided in IDS received on 05/27/2020) and Fouts et al., US 5,427,722 (Fouts).
The examiner has provided a machine translation of Christos et al., WO 2013124183 A2 and Luo et al., CN102001705 A. The citation of the prior art set forth below refers to the machine translation.
Regarding claims 1, 5, 9-10 and 12, Christos discloses a thermal shock-resistant and corrosion-resistant ceramic material based on calcium zirconate and a process for producing the material (Christos, Abstract); pre-synthesized calcium zirconate crushed granules (reading upon in particular in the form of a refractory calcium zirconate-containing granular material) (Christos, page 3, 7th paragraph).
Christos further discloses a preferred method for the production of the coarse grain is via the casting or the molding or molding technology. Using slip-casting technology as an example, unstabilized ZrO2 is mixed with CaCO3 and at room temperature using other additives and processed into a slurry with the addition of water (Christos, page 4, bottom paragraph); in particular, to prepare the ceramic slurry, zirconia and calcium carbonate were charged to a mixing vessel, the mean grain size of the ZrO2 was 0.8 μm, the average grain size of CaCO3 was 2.5 μm; in a further step, the additive was mixed with 65% by weight of water (reading upon producing a mixture of at least one mealy Ca raw material component, at least one mealy ZrO2 raw material component, and water; and the mixture comprises a water content of >5 to 10 wt%) (Christos, page 5, Embodiment 1).
Christos further discloses this slurry is then poured into a plaster mold which removes the water from the slurry; the shaped bodies (reading upon at least one green shaped body) thus obtained can then be dried and sintered; after sinter, breaking (i.e, crushing) takes place in defined particle size ranges (Christos, pages 4-5, the paragraph spanning between pages 4-5).

Christos does not explicitly disclose (a) pressing the mixture or (b) wherein the mixture that is produced consists exclusively of the at least one mealy Ca raw material component, the at least one mealy ZrO2 raw material component and water.

With respect to the difference (a), Fouts teaches a method of making a green ceramic particle by slid casting (Fouts, Abstract). Fouts specifically teaches in Fig. 1 of a slip pressure system (i.e., applying pressure to the mixture).
As Fouts expressly teaches, pressure slip casting has advantages over conventional non-pressurized slip casting processes in that the cycle time is reduced, as well as part-to-part variation, and material properties are improved (Fouts, column 1, lines 13-17).
Fouts is analogous art as Fouts is drawn to a method of making a green ceramic particle by slid casting.
In light of the motivation of pressure slip casting as taught by Fouts, it therefore would have been obvious a person of ordinary skill in the art to use pressure slip casting (i.e., including pressing the mixture to from at least one green shaped body, wherein the pressing would necessarily take place by uniaxial or isostatic pressing) for the production of the coarse grain, in order to reduce cycle time and part-to-part variation, and improve material properties, and thereby arrive at the claimed limitation. 
	
With respect to the difference (b), Luo teaches a process for synthesizing calcium zirconate (Luo, Abstract). Luo specifically teaches synthesizing calcium zirconate by a liquid phase mixing solid phase calcination method, comprising the following steps: (1) the zirconium basic carbonate or zirconium hydroxide is mixed with CaCO3 or Ca(OH)2 by using refined water; (2) the slurry is separated centrifugally for dewatering; (3) the dewatered mixed material is arranged in a quartz crucible and delivered to a tunnel kiln (i.e., producing a mixture exclusively consisting of a Ca raw material component, a ZrO2 raw material component and water, subjecting the mixture for centrifuging, dewatering and calcination) (Luo, Abstract)
As Luo expressly teaches, the method avoids the problems of difficult impurity cleaning in wet method (i.e., forming a slurry) and big waste amount (Luo, Abstract)
Luo is analogous art as Luo is drawn to a process for synthesizing calcium zirconate.
In light of the motivation of synthesizing calcium zirconate by a liquid phase mixing solid phase calcination method as taught by Luo, it therefore would have been obvious to modify the method of Christos in view of Fouts, for the production of the coarse grain, to produce a mixture consisting of a Ca raw material component, a ZrO2 raw material component and water, without other additives, and subjecting the mixture for centrifuging, dewatering, prior forming at least one green shaped body, in order to avoid the problems of difficult impurity cleaning in wet method, and thereby arrive at the claimed invention. 

Regarding claim 2, as applied to claim 1, Christos in view of Fouts and Luo further teaches the molar ratio of ZrO2 / CaCO3 is between 1.6: 1 and 1: 1.5 (i.e., CaO/ZrO2 in the mixture is 1.5:1 to 1:1.6).

Regarding claims 3-4, as applied to claim 1, Christos in view of Fouts and Luo teaches a method of preparing pre-synthesized calcium zirconate crushed granules, comprising the steps of producing a mixture consisting of a Ca raw material component, a ZrO2 raw material component and water, using pressure slip casting (i.e., including pressing the mixture) to from at least one green shaped body, and the at least one green shaped body is sintered, as set forth above. Given that Christos in view of Fouts and Luo teaches a method with steps that are substantially identical and with raw materials that are identical or substantially identical to those of the present invention (specification, pages 16-17, Exemplary embodiments 1-2), it therefore would be necessary for Christos in view of Fouts and Luo to meet the present claims that wherein a calcium zirconate-containing material is produced having a content of at least 98 wt%; wherein a phase-pure calcium zirconate-containing material is produced.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 6, as applied to claim 1, Christos in view of Fouts and Luo further teaches CaCO3 with average grain size of 2.5 µm (Christos, page 5, Embodiment 1), which necessarily would be synthetic to achieve controlled particle size. 
Alternatively, it would have been obvious for a person of ordinary skill in the art to use synthetic raw material source from chemical vendors in order to have a reliable source of raw materials.

Regarding claim 7, as applied to claim 1, Christos in view of Fouts and Luo further teaches ZrO2 with average grain size of 0.8 µm (Christos, page 5, Embodiment 1), which necessarily would be synthetic to achieve controlled particle size. 
Alternatively, it would have been obvious for a person of ordinary skill in the art to use synthetic raw material source from chemical vendors in order to have a reliable source of raw materials.

Regarding claim 13, as applied to claim 1, Christos in view of Fouts and Luo further teaches molded articles (Christos, Embodiment 1), without specifying any shape. However, it would have been obvious to a person of ordinary skill in the art to choose varying shapes, including the presently claimed. MPEP 2144 IV B.

Regarding claim 17, as applied to claim 1, Christos in view of Fouts and Luo further teaches sintered at 1400 ° C and a holding time of 5 h (Christos, page 5, Embodiment 1).

Regarding claim 18, as applied to claim 1, Christos in view of Fouts and Luo further teaches the samples were held at 850°C, for 5 h (Christos, page 5, Embodiment 1). 

Although there are no disclosures on the amounts of holding time at 850°C of 5 h as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of holding time and the holding temperature, including that presently claimed, in order to optimize the sintering process, i.e, to obtain a desirable thermal shock resistance (Christos, page 4, paragraph 7) within a desirable amount of sintering time and intermediate holding temperature, and thereby arrive at the claimed invention.

Regarding claim 19, as applied to claim 1, Christos in view of Fouts and Luo further teaches at a rate of 2 K/min (Christos, page 5, Embodiment 1).

Regarding claims 25-28 and 30, as applied to claim 1, Christos in view of Fouts and Luo further teaches the thermal shock and corrosion resistant ceramic material based on calcium zirconate is prepared so that a pre-synthesized calcium zirconate granules having a ZrO2/CaO ratio between 1.6: 1 and 1: 1.5 and a particle size of 150 μm to 6 mm with a proportion greater than 50% by weight based on the solid starting materials and a fine grain content below 150 μm based on the solid starting materials of less than 50 mass% consisting of calcium zirconate with a particle size of 50 nm to 150 μm or from a mixture of calcium zirconate with a grain size of 50 nm to 150 μm and unstabilized zirconium oxide having a particle size between 50 nm and 150 μm or from a mixture of calcium carbonate having a particle size of 50 nm to 150 μm and unstabilized zirconia having a particle size between 50 nm and 150 μm be used the starting materials (the starting materials read upon the dry material mixture) with the addition of water, dispersants and /or the condenser and / or binder (the staring material with the addition of water, dispersants and /or the condenser and / or binder read upon the batch) (Christos, page 4, 8th paragraph).
Furthermore, a particle size of 150 μm to 6 mm with a proportion greater than 50% by weight based on the solid starting materials overlaps the range of claim 28 that at least one coarse pre-synthesized calcium zirconate-containing granular material having a grain size > 200 pm in an amount of 10 to 90 wt%. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 31, as applied to claim 1, Christos in view of Fouts and Luo further teaches the macrostructure of the material consists of presynthesized calcium zirconate-containing crushed material with a particle size of from 150 µm to 6 mm in a proportion of greater than 50 % by mass (therefore the material comprises coarse ceramic refractory); the ceramic material can be used to produce molded or unshaped products (Christos, page 2, 3rd paragraph).
Regarding claim 32, as applied to claim 1, Christos in view of Fouts and Luo further teaches a mixture for the production of moldings from CaZrO3 coarse and fine grain produced by Embodiment 1 via the casting technology (i.e., the product is a casting mass) (Christos, page 6, 2nd paragraph); for the preparation of the invention thermoshock and corrosion resistant ceramic moldings are advantageously shaped, which are then sintered at temperatures greater than 1300 ° C (Christos, page 5, 3rd paragraph), a range that overlaps with that of the present claim; the mass thus produced is then dried and sintered, with this method, macrocrack-free large sized components having an open porosity of up to 20% can be produced (Christos, page 5, 4th paragraph), which overlaps the range of the present claim.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claim 33, as applied to claim 1, Christos in view of Fouts and Luo further teaches the moldings are fired at temperatures greater than 1300°C (Christos, page 7, claim 4).

Regarding claim 34, as applied to claim 1, however, the recitation in the claims that the product is “a component of a refractory lining, preferably of a working casing or a safety casing, of a coal gasification plant or the product is a heat protection tile in gas turbines or an inlay in a slide plate or a crucible for nonferrous metals, in particular for titanium casting or titanium alloys or for nickel-based alloys” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Christos in view of Fouts and Luo discloses the product as presently claimed, it is clear that the product of Christos in view of Fouts and Luo would be capable of performing the intended use, i.e. a component of a refractory lining, preferably of a working casing or a safety casing, of a coal gasification plant or the product is a heat protection tile in gas turbines or an inlay in a slide plate or a crucible for nonferrous metals, in particular for titanium casting or titanium alloys or for nickel-based alloys, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.	

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Christos as applied to claim 1 above, and further in view of Yukiyoshi et al., JP H09142929 A (Yukiyoshi) (provided in IDS received on 05/27/2020).
The examiner has provided a machine translation of Yukiyoshi et al., JP H09142929 A. The citation of the prior art set forth below refers to the machine translation.
Regarding claim 8, as applied to claim 1, Christos in view of Fouts and Luo does not explicitly disclose that wherein the raw material components each have a purity of at least 96 wt%, preferably of at least 99 wt%.
With respect to the difference, Yukiyoshi teaches a method for producing calcium zirconate (Yukiyoshi, [0001]). Yukiyoshi specifically teaches zirconium oxide (purity: 99%) and slaked lime (purity: 97.4; i.e., Ca raw material component) (Yukiyoshi, [0011]).
As Yukiyoshi expressly teaches, the purity of the raw material components can be determined according to the purpose of the product (Yukiyoshi, [0008]).
Yukiyoshi is analogous art as Yukiyoshi is drawn to a method for producing calcium zirconate.
In light of the disclosure of Yukiyoshi, it therefore would have been obvious to a person of ordinary skill in the art to select raw material components with purity, e.g., a purity of 99% of 97.4%, according to the purpose of the product, and thereby arrive at the claimed limitation.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Christos as applied to claim 1 above, and further in view of Process Heating, High-Temperature Processing with Calciners (Process Heating).
Regarding claim 20, as applied to claim 1, Christos in view of Fouts and Luo does not explicitly disclose wherein the sintering takes place in an electrically fired kiln or a gas-fired kiln.
With respect to the difference, Process Heating teaches high-temperature processing with calciners (Process Heating, Title). Process Heating specifically teaches a rotary calciner consists of an alloy steel cylinder that rotates inside an electrically or gas-heated furnace (Process Heating, page 2, 2nd paragraph).
As Process Heating expressly teaches, rotary calciners can provide efficient high-temperature processing and high heat transfer rates for bulk solid materials (Process Heating, page 1)
Process Heating is analogous art as Process Heating is drawn to general high-temperature processing.
In light of the motivation of using a rotary calciner as taught by Process Heating, it therefore would have been obvious to a person of ordinary skill in the art to use a rotary calciner (i.e., which comprise an electrically or gas-heated furnace/kiln) for the sintering in the method of Christos in view of Fouts and Luo, in order to provide efficient high-temperature processing and high heat transfer rates, and thereby arrive at the claimed invention. 
	

Allowable Subject Matter
Claim 11, 14, 21 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 11, as applied to claim 1, Christos in view of Fouts and Luo does not teach or suggest wherein the pressing takes place with a molding pressure of 30 to 150 N/mm2.

Regarding claim 14, as applied to claim 1, Christos in view of Fouts and Luo does not teach or suggest wherein a green shaped body is produced having at least one of the following properties: a bulk density, determined according to DIN EN 993-17:1999, of 2.0 to 3.0 g/cm3, a porosity according to DIN 66133:1993-06 of 30 to 60 vol%, or a cold bending strength, according to DIN EN 993-6:1995-04, of at least 1 MPa.

Regarding claim 21, as applied to claim 1, Christos in view of Fouts and Luo does not teach or suggest wherein a sintered shaped body is produced having at least one of the following properties: an open porosity of 5 to 50 vol%, determined according to DIN EN 993-1:1995-04, or a bulk density of 2.50 to 4.50 g/cm3, determined according to DIN 993-1:1995-04.

Regarding claim 23, as applied to claim 1, Christos in view of Fouts and Luo does not teach or suggest wherein a granular material is produced having at least one of the following properties: a true density, determined by helium pycnometry according to DIN 66137-2:2004, of 4.40 to 4.70 g/cm3, or being mechanically comminuted and having a grain porosity (open porosity) according to DIN 66133:1993 of 5 to 50 vol%.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. Z./Examiner, Art Unit 1732                               

                                                                                                                                                                         /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732